UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:January 31, 2014 Item 1. Schedule of Investments. Ramius Hedged Alpha Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 77.4% Fidelity Institutional Money Market Fund, 0.033%1 $ Principal Amount $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $24,932,721) TOTAL INVESTMENTS – 77.4% (Cost $24,932,721) Other Assets in Excess of Liabilities – 22.6% TOTAL NET ASSETS – 100.0% $ 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Ramius Hedged Alpha Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) SWAP CONTRACTS CREDIT DEFAULT SWAPS Counterparty Reference Instrument Notional Amount Pay/Receive1 Fixed Rate Fixed Rate Expiration Date Premium Paid (Received) Unrealized Appreciation (Depreciation) Credit Suisse Markit LCDX North America Series 21 Index $ Receive 2.50% 12/20/2018 $ $ TOTAL CREDIT DEFAULT SWAPS $ $ 1 The Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument. TOTAL RETURN SWAPS Counterparty Reference Index Notional Amount Pay/Receive Total Return on Reference Index Financing Rate2 Maturity Date Premium Paid (Received) Unrealized Appreciation (Depreciation) Barclays BEFSEDHS Index Receive 8/18/2017 ) Barclays BEFSRDVX Index Receive 7/31/2014 - - Barclays BXCS1670 Index Receive 10/31/2014 - ) Barclays BXCS1673 Index Receive 1/30/2015 - - Barclays BXCS1682 Index Receive 2/28/2014 - ) Credit Suisse CSGADLSE Index Receive 2/28/2014 - ) Credit Suisse CSUSRAM1 Index Receive 1-Month USD-LIBOR plus 0.45% 2/5/2014 - ) Credit Suisse HSGMN Index Receive 6/3/2014 - ) Credit Suisse SPVXVSP Index Receive 6/30/2014 - ) J.P. Morgan IBOXHY Index Receive 3-Month USD-LIBOR plus 0.40% 9/20/2014 - ) J.P. Morgan JPVOLEMO Index Receive 9/30/2014 - - Merrill Lynch CORRK Index Receive 1/22/2015 - ) Merrill Lynch MLBX2SX6 Index Receive 6/30/2014 - ) Merrill Lynch MLESDLVS Index Receive 2/4/2015 - 9 Morgan Stanley MSIQSMDT Index Receive 1-Month USD-LIBOR plus 0.65% 4/2/2014 - Morgan Stanley MSUSSFDT Index Receive 1-Month USD-LIBOR plus 0.90% 4/2/2014 - Morgan Stanley MSUSSPIN Index Receive 1-Month USD-LIBOR plus 0.55% 11/5/2014 - ) Morgan Stanley MSUSVALU Index Receive 1-Month USD-LIBOR plus 0.75% 12/3/2014 - ) Morgan Stanley MSUSVXTI Index Receive 2/27/2014 - Societe General SGIXUSGC Index Receive 7/3/2014 - ) UBS UBCIV24 Index Receive 10/31/2017 - ) UBS UBEMACS Index Receive 10/30/2017 - ) TOTAL TOTAL RETURN SWAPS $ $ 2 Financing rate is based upon predetermined notional amounts. See accompanying Notes to Schedule of Investments. Ramius Hedged Alpha Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date January 31, 2014 (Depreciation) 66 Stoxx Europe 600 Index March 2014 $ $ $ ) E-mini S&P 500 March 2014 ) ) ) TOTAL FUTURES CONTRACTS $ ) $ ) $ See accompanying Notes to Schedule of Investments. Ramius Hedged Alpha Fund NOTES TO SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) Note 1 – Organization Ramius Hedged Alpha Fund (formerly known as Ramius Dynamic Replication Fund) (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective seeks to replicate the returns attributable to: (i) the exposure of the Ramius Custom Actively Managed Composite (the "RCAM Composite") to various markets and (ii) the changes in that market exposure from month to month. The Fund commenced investment operations on July 22, 2010, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Ramius Hedged Alpha Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) (b) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading. Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments. The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction. Finally, the risk exists that losses could exceed amounts disclosed on the Statement of Assets and Liabilities. There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. (c) Short Sales The Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. (d) Exchange Traded Notes Exchange Traded Notes (“ETNs”) are debt securities that combine certain aspects of Exchange Traded Funds (“ETFs”) and bonds.ETNs are not investment companies and thus are not regulated under the 1940 Act.ETNs, like ETFs, are traded on stock exchanges and generally track specified market indices, and their value depends on the performance of the underlying index and the credit rating of the issuer.ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. (e) Swap Contracts Swap agreements are over-the-counter contracts entered into primarily by institutional investors.In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investment or instrument.The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount" (i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate) in a particular foreign currency, or in a "basket" of swaps or securities or commodities representing a particular index. Ramius Hedged Alpha Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) The Fund may enter into credit default swap agreements, which may have as reference obligations one or more securities that are not currently held by the Fund. The Fund may be either the buyer or seller in the transaction. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors. As a seller, the Fund would generally receive an upfront payment or a fixed rate of income throughout the term of the swap, which typically is between six months and three years, provided that there is no credit event. If a credit event occurs, generally the seller must pay the buyer the full face amount of deliverable obligations of the reference obligations that may have little or no value. If the Fund were a buyer and no credit event occurs, the Fund would recover nothing if the swap is held through its termination date. However, if a credit event occurs, the buyer may elect to receive the full notional value of the swap in exchange for an equal face amount of deliverable obligations of the reference obligation that may have little or no value.The use of swap agreements by a fund entails certain risks, which may be different from, or possibly greater than, the risks associated with investing directly in the securities and other investments that are the referenced asset for the swap agreement. Swaps are highly specialized instruments that require investment techniques, risk analyses, and tax planning different from those associated with stocks, bonds, and other traditional investments. The use of a swap requires an understanding not only of the referenced asset, reference rate, or index, but also of the swap itself, without the benefit of observing the performance of the swap under all the possible market conditions. Because some swap agreements have a leverage component, adverse changes in the value or level of the underlying asset, reference rate, or index can result in a loss substantially greater than the amount invested in the swap itself. Certain swaps have the potential for unlimited loss, regardless of the size of the initial investment. The Fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers, in which case the Fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to the Fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce the Fund's return. The Fund may also enter into total return swap contracts, which are contracts in which one party agrees to make periodic payments based on the change in market value of the underlying assets, which may include a specified security, basket of securities or security indexes during the specified period, in return for periodic payments based on a fixed or variable interest rate of the total return from other underlying assets. Total return swap agreements may be used to obtain exposure to a security or market without owning or taking physical custody of such security or market, including in cases in which there may be disadvantages associated with direct ownership of a particular security. In a typical total return equity swap, payments made by the Fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity security, a combination of such securities, or an index). That is, one party agrees to pay another party the return on a stock, basket of stocks, or stock index in return for a specified interest rate. By entering into an equity index swap, for example, the index receiver can gain exposure to stocks making up the index of securities without actually purchasing those stocks. Total return swaps involve not only the risk associated with the investment in the underlying securities, but also the risk of the counterparty not fulfilling its obligations under the agreement. Risks associated with swap contracts include changes in the returns of underlying instruments, failure of the counterparties to perform under the contracts’ terms and the possible lack of liquidity with respect to the contracts. Credit default swaps can involve greater risks than if an investor had invested in the reference obligation directly since, in addition to general market risks, credit default swaps are subject to counterparty credit risk, leverage risk, hedging risk, correlation risk and liquidity risk. Ramius Hedged Alpha Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) (f) Money Market Investments The Fund invests a significant amount (51.9% as of January 31, 2014) in the UMB Money Market Fiduciary.The UMB Money Market Fiduciary acts as a bank deposit for the Fund, providing an interest bearing account for short-term investment purposes.This investment vehicle is not publically traded on open markets. The Fund invests a significant amount (25.5% as of January 31, 2014) in the Fidelity Institutional Money Market Fund (“FMPXX”).FMPXX Invests in U.S. dollar-denominated money market securities of domestic and foreign issuers rated in the highest category by at least two nationally recognized rating services or by one if only one rating service has rated a security, or, if unrated, determined to be of equivalent quality by Fidelity Management & Research Company, U.S. Government securities and repurchase agreements. FMPXX may invest more than 25% of its total assets in the financial services sector. Note 3 – Federal Income Taxes At January 31, 2014, the cost of securities on a tax basis and gross unrealized appreciation and (depreciation) of investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $
